Name: 94/309/EC: Commission Decision of 27 April 1994 laying down the animal health requirements and the veterinary certification for the importation from third countries of certain petfoods and certain untanned edible products for pets, containing low-risk animal materials (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  animal product;  cooperation policy;  health;  agricultural activity;  tariff policy
 Date Published: 1994-06-01

 Avis juridique important|31994D030994/309/EC: Commission Decision of 27 April 1994 laying down the animal health requirements and the veterinary certification for the importation from third countries of certain petfoods and certain untanned edible products for pets, containing low-risk animal materials (Text with EEA relevance) Official Journal L 137 , 01/06/1994 P. 0062 - 0071 Finnish special edition: Chapter 3 Volume 57 P. 0206 Swedish special edition: Chapter 3 Volume 57 P. 0206 COMMISSION DECISION of 27 April 1994 laying down the animal health requirements and the veterinary certification for the importation from third countries of certain petfoods and certain untanned edible products for pets, containing low-risk animal materials (Text with EEA relevance) (94/309/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, in Directive 90/425/EEC (1), and in particular Article 10 paragraph 2 (c) thereof, Whereas Chapter 4 of Annex I to Directive 92/118/EEC lays down requirements for the importation of petfood containing low-risk materials within the meaning of Council Directive 90/667/EEC (2), as amended by Directive 92/118/EEC; Whereas Commission Decision 94/278/EC (3) has laid down a list of third countries from which Member States shall authorize the importation of petfood and certain untanned edible products for pets; Whereas the animal health conditions and veterinary certification required for the importation of these products from third countries must be laid down; whereas different animal health conditions shall apply for petfood depending on whether it is petfood in hermetically sealed containers, semi-moist petfood, or dried petfood; Whereas, in particular, such petfood may contain animal proteins; whereas Member States are allowed to maintain their national import rules in force before 18 December 1992, concerning the requirements applicable for animal proteins as regards BSE and scrapie, pending a decision on the type of heat treatment capable of destroying the agent responsible; Whereas considering that a new certification regime is being established, a period of time should be provided for its implementation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorize the importation from third countries of petfood which may contain processed animal protein derived from high-risk material not intended for human consumption, in hermetically sealed containers, if it is accompanied by a health certificate as set out in Annex A. 2. Member States shall authorize the importation from third countries of semi-moist petfood, which must not contain processed animal protein derived from high-risk material not intended for human consumption, if it is accompanied by a health certificate as set out in Annex B. 3. Member States shall authorize the importation from third countries of dried petfood, which must not contain processed animal protein derived from high-risk material not intended for human consumption, if it is accompanied by a health certificate as set out in Annex C. 4. Member States shall authorize the importation from third countries of untanned edible products for pets, made out of skins of ungulates, if they are accompanied by a health certificate as set out in Annex D. 5. The health certificates referred to in paragraphs 1 to 4 shall consist of one sheet and shall be completed in at least one official language of the Member State carrying out import checks. Article 2 This Decision shall apply from 1 July 1994. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 April 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 62, 15. 3. 1993, p. 49. (2) OJ No L 363, 27. 12. 1990, p. 51. (3) OJ No L 120, 11. 5. 1994, p. 44. ANNEX A ANIMAL HEALTH CERTIFICATE for petfood in hermetically sealed containers intended for dispatch to the European Community Note for the importer: This certificate is for veterinary purposes only and the original must accompany the consignment until it reaches the border inspection post. Country of destination: Reference number of the health certificate: Exporting country: Responsible ministry: Certifying department: I. Identification of petfood The petfood was produced from raw material of the following species: Nature of packaging: Number of parts or packages: Net weight: II. Origin of petfood Address and veterinary registration number of the approved or registered establishment: III. Destination of petfood The petfood will be sent from (place of loading) to (country and place of destination) by the following means of transport: Number of the seal (1): Name and address of consignor: Name and address of consignee: IV. Attestation I, the undersigned official veterinarian certify that the petfood described above: (a) has been subject to heat treatment to a minimum Fc value of 3,0 in hermetically sealed containers; (b) was analysed by a random sampling of at least five containers from each processed batch by laboratory diagnostic methods to ensure adequate heat treatment of the whole consignment as foreseen under (a); (c) was produced by using ruminant protein (1); was produced without using ruminant protein (1); (d) was not produced from: - animals kept for agricultural production, which died but were not slaughtered, including stillborn and unborn animals, and, without prejudice to instances of emergency slaughtering for reasons of welfare, farm animals which have died in transit, - animals which were killed in the context of disease control measures either on the farm or in any other place designated by the competent authority, - animal waste including blood originating from animals which showed, during the veterinary inspection carried out at the time of slaughtering, clinical signs of diseases communicable to man or other animals, - those parts of an animal slaughtered in the normal way which were not presented for post mortem inspection, with the exception of hides, skins, hooves, feathers, wool, horns, blood and similar products, - meat, poultrymeat, fish, game and foodstuffs of animal origin which were spoiled, - animals, fresh meat, poultrymeat, fish, game and meat and milk products, which in the course of the inspections provided for in Community legislation failed to comply with the veterinary requirements for their importation into the Community, - animal waste containing residues of substances which posed a danger to human or animal health and milk, meat or products of animal origin rendered unfit for human consumption by the presence of such residues, - fish or offal from fish which was excluded from human consumption because of clinical signs of an infectious disease, unless the abovementioned animal protein has been subjected to the following heat treatment process in a plant registered and approved in accordance with Council Directive 90/667/EEC: heating to at least 133 °C throughout its substance for a minimum of 20 minutes at a pressure of 3 bars, with a particle size prior to processing of not more than 5 cm; and the random sample complies with the following standards (3): - clostridium perfringens: absence in 1 g (4), - salmonella: absence in 25 g, n = 5, c = 0, m = 0, M = 0 (5), - enterobacteriaceae: n = 5, c = 2, m = 10, M = 3 Ã  102 in 1 g (5), (e) has undergone all precautions to avoid recontamination with pathogenic agents after treatment. Done at , (place) on (date) (signature of the official veterinarian (6)) Stamp (6) (name in capital letters, qualifications and title) (1) Optional. (2) Delete as appropriate. (3) where: n = number of units comprising the sample; m = threshold value for the number of bacteria; the result is satisfactory if the number of bacteria in all sample units does not exceed m; M = maximum value for the number of bacteria; the result is considered unsatisfactory if the number of bacteria in one or more sample units is M or more; c = number of sample units the bacterial count of which may be between m and M, the sample still being considered acceptable if the bacterial count of the other sample units is m or less. (4) Sample taken after treatment. (5) Sample taken during storage at processing plant. (6) The signature and the stamp must be in a colour different to that of the printing. ANNEX B ANIMAL HEALTH CERTIFICATE for semi-moist petfood intended for dispatch to the European Community Note for the importer: This certificate is for veterinary purposes only and the original must accompany the consignment until it reaches the border inspection post. Country of destination: Reference number of the health certificate: Exporting country: Responsible ministry: Certifying department: I. Identification of petfood The petfood was produced from raw material of the following species: Nature of packaging: Number of parts or packages: Net weight: II. Origin of petfood Address and veterinary registration number of the approved or registered establishment: III. Destination of petfood The petfood will be sent from (place of loading) to (country and place of destination) by the following means of transport: Number of the seal (1): Name and address of consignor: Name and address of consignee: IV. Attestation I, the undersigned official veterinarian certify that the petfood described above: (a) was produced in such a way that the ingredients of animal origin have been subject to a heat treatment of at least 90 °C throughout their substance; (b) was examined by random sampling of at least five samples from each processed batch taken during storage at the processing plant, that complies with the following standards (1): - Salmonella: absence in 25 g; n = 5, c = 0, m = 0, M = 0, - Enterobacteriaceae: n = 5, c = 2, m = 10, M = 3 Ã  102 in 1 g; (c) was produced by using ruminant protein (3); was produced without using ruminant protein (3); (d) was not produced from: - animals kept for agricultural production, which died but were not slaughtered, including stillborn and unborn animals, and, without prejudice to instances of emergency slaughtering for reasons of welfare, farm animals which have died in transit, - animals which were killed in the context of disease control measures either on the farm or in any other place designated by the competent authority, - animal waste including blood originating from animals which showed, during the veterinary inspection carried out at the time of slaughtering, clinical signs of diseases communicable to man or other animals, - those parts of an animal slaughtered in the normal way which were not presented for post mortem inspection, with the exception of hides, skins, hooves, feathers, wool, horns, blood and similar products, - meat, poultrymeat, fish, game and foodstuffs of animal origin which were spoiled, - animals, fresh meat, poultrymeat, fish, game and meat and milk products, which in the course of the inspections provided for in Community legislation failed to comply with the veterinary requirements for their importation into the Community, - animal waste containing residues of substances which posed a danger to human or animal health and milk, meat or products of animal origin rendered unfit for human consumption by the presence of such residues, - fish or offal from fish which was excluded from human consumption because of clinical signs of an infectious disease, - processed animal protein derived from high risk material, (e) has undergone all precautions to avoid recontamination with pathogenic agents after treatment. Done at , (place) on (date) (signature of the official veterinarian (4)) Stamp (4) (name in capital letters, qualifications and title) (1) Optional. (2) where: n = number of units comprising the sample; m = threshold value for the number of bacteria; the result is satisfactory if the number of bacteria in all sample units does not exceed m; M = maximum value for the number of bacteria; the result is considered unsatisfactory if the number of bacteria in one or more sample units is M or more; c = number of sample units the bacterial count of which may be between m and M, the sample still being considered acceptable if the bacterial count of the other sample units is m or less. (3) Delete as appropriate. (4) The signature and the stamp must be in a colour different to that of the printing. ANNEX C ANIMAL HEALTH CERTIFICATE for dried petfood intended for dispatch to the European Community Note for the importer: This certificate is for veterinary purposes only and the original must accompany the consignment until it reaches the border inspection post. Country of destination: Reference number of the health certificate: Exporting country: Responsible ministry: Certifying department: I. Identification of petfood The petfood was produced from raw material of the following species: Nature of packaging: Number of parts or packages: Net weight: II. Origin of petfood Address and veterinary registration number of the approved or registered establishment: III. Destination of petfood The petfood will be sent from (place of loading) to (country and place of destination) by the following means of transport: Number of the seal (1): Name and address of consignor: Name and address of consignee: IV. Attestation I, the undersigned official veterinarian certify that the petfood described above: (a) was produced in such a way that the dried petfood or the ingredients of animal origina have been subject to a heat treament of at least 90 °C throughout their substance; (b) was examined by a random sampling of at least five samples from each processed batch taken during or after storage at the processing plant, that complies with the following standards (1): - salmonella: absence in 25 g, n = 5, c = 0, m = 0, M = 0, - enterobacteriaceae: n = 5, c = 2, m = 10, M = 3 Ã  102 in 1 g; (c) was produced by using ruminant protein (3); was produced without using ruminant protein (3); (d) was not produced from: - animals kept for agricultural production, which died but were not slaughtered, including stillborn and unborn animals, and, without prejudice to instances of emergency slaughtering for reasons of welfare, farm animals which have died in transit, - animals which were killed in the context of disease control measures either on the farm or in any other place designated by the competent authority, - animal waste including blood originating from animals which showed, during the veterinary inspection carried out at the time of slaughtering, clinical signs of diseases communicable to man or other animals, - those parts of an animal slaughtered in the normal way which were not presented for post mortem inspection, with the exception of hides, skins, hooves, feathers, wool, horns, blood and similar products, - meat, poultrymeat, fish, game and foodstuffs of animal origin which were spoiled, - animals, fresh meat, poultrymeat, fish, game and meat and milk products, which in the course of the inspections provided for in Community legislation failed to comply with the veterinary requirements for their importation into the Community, - animal waste containing residues of substances which posed a danger to human or animal health and milk, meat or products of animal origin rendered unfit for human consumption by the presence of such residues, - fish or offal from fish which was excluded from human consumption because of clinical signs of an infectious disease, - processed animal protein derived from high risk material; (e) has undergone all precautions to avoid recontamination with pathogenic agents after treatment; (f) was packed in new packaging material. Done at , (place) on (date) (signature of the official veterinarian (4) Stamp (4) (name in capital letters, qualifications and title) (1) Optional. (2) where: n = number of units comprising the sample; m = threshold value for the number of bacteria; the result is satisfactory if the number of bacteria in all sample units does not exceed m; M = maximum value for the number of bacteria; the result is considered unsatisfactory if the number of bacteria in one or more sample units is M or more; c = number of sample units the bacterial count of which may be between m and M, the sample still being considered acceptable if the bacterial count of the other sample units is m or less. (3) Delete as appropriate. (4) The signature and the stamp must be in a colour different to that of the printing. ANNEX D ANIMAL HEALTH CERTIFICATE for untanned edible products for pets made from skins of ungulates (dogchews) and intended for dispatch to the European Community Note for the importer: This certificate is for veterinary purposes only and the original must accompany the consignment until it reaches the border inspection post. Country of destination: Reference number of the health certificate: Exporting country: Responsible ministry: Certifying department: I. Identification of product Nature of product: The product was produced out of skins of the following species: Nature of packaging: Number of parts or packages: Net weight: II. Origin of product Address and veterinary registration number of the approved or registered establishment: III. Destination of product The product will be sent from (place of loading) to (country and place of destination) by the following means of transport: Number of the seal (1): Name and address of consignor: Name and address of consignee: IV. Attestation I, the undersigned official veterinarian certify that the petfood described above: (a) has been subjected to heat treatment to kill pathogenic agents, especially salmonella; (b) was examined by random samples taken during storage at the processing plant, that complies with the following standards (1): - salmonella: absence in 25 g, n = 5, c = 0, m = 0, M = 0, - enterobacteriaceae: n = 5, c = 2, m = 10, M = 3 Ã  102 in 1 g; (c) was produced from skins, which: - were obtained from animals slaughtered in a slaughterhouse which have undergone an ante mortem and post mortem health inspection and showed no clinical sign of an infectious disease, - were not obtained from animals which were killed in the context of disease control measures; - were not obtained from dead animals which were designated for rendering by the competent authority; (d) has undergone all precautions to avoid recontamination with pathogenic agents after treatment. Done at , (place) on (date) (signature of the official veterinarian (3)) Stamp (3) (name in capital letters, qualifications and title) (1) Optional. (2) where: n = number of units comprising the sample; m = threshold value for the number of bacteria; the result is satisfactory if the number of bacteria in all sample units does not exceed m; M = maximum value for the number of bacteria; the result is considered unsatisfactory if the number of bacteria in one or more sample units is M or more; c = number of sample units the bacterial count of which may be between m and M, the sample still being considered acceptable if the bacterial count of the other sample units is m or less. (3) The signature and the stamp must be in a colour different to that of the printing.